UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6579


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DRAKO O. SULLIVAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:01-cr-00898-HMH-1)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Drako Olandis Sullivan, Appellant Pro Se. Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Drako O. Sullivan appeals the district court’s oral

orders    denying   his   self-styled    “Motion   to   Correct   Procedural

Default” under Fed. R. Crim. P. 32 and denying reconsideration

of that order.        We have reviewed the record and discern no

reversible error.         Accordingly, we affirm the district court’s

orders.    See United States v. Sullivan, No. 6:01-cr-00898-HMH-1

(D.S.C. Mar. 6, 2012 & Mar. 15, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                     2